DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered and Supplemental Amendment filed on 7/14/2022 providing a more legible copy of the claims filed 6/7/2022 has also been entered.
 
Claims 1-3, 6-9, 11, and 21-23 are currently being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“the fuel control valve displaceable between a first configuration corresponding to an active mode of the aircraft engine and a second position corresponding to a standby mode of the aircraft engine, wherein in the first configuration the fuel control valve provides a first fuel flow to the combustor via both the first set of fuel nozzles and the second set of fuel nozzles, and in the second configuration the fuel control valve provides a second fuel flow to the combustor that is between 70% and 99.9% less than the first fuel flow” and “a cross-flow conduit fluidly connecting the first fuel manifold to the second fuel manifold at a location downstream of the valve and upstream of the fuel nozzle of the second set of fuel nozzles” of claim 1;
“a controller in communication with the fuel delivery system, the controller operable to switch, in flight, the aircraft gas turbine engine from an active mode to a standby mode, wherein in the active mode the aircraft gas turbine engine produces motive power to the aircraft by providing a first fuel flow to the combustor via both the first plurality of fuel nozzles and the second plurality of fuel nozzles of the fuel delivery system, and in the standby mode the aircraft gas turbine engine produces substantially no motive power to the aircraft and a second fuel flow provided to the combustor by the fuel delivery system is between 70% and 99.9% less than the first fuel flow” and “a cross-flow conduit fluidly connecting the first fuel manifold to the second fuel manifold at a location downstream of the valve and upstream of the second plurality of fuel nozzles” of claim 8; and 
“the controller in communication with the fuel control valve” of claim 21 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figs. 2-5 do show a controller 20’ but do not show a fuel delivery system.  Fig. 13 shows a fuel delivery system but does not show a controller. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informality:  
in line 11 “second position” should read as – second configuration --.  
Claim 6 is objected to because of the following informality: 
in line 2 "the fuel tank" should read as – a fuel tank --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-9, 11, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim 1 recites “the fuel control valve displaceable between a first configuration corresponding to an active mode of the aircraft engine and a second position corresponding to a standby mode of the aircraft engine, wherein in the first configuration the fuel control valve provides a first fuel flow to the combustor via both the first set of fuel nozzles and the second set of fuel nozzles, and in the second configuration the fuel control valve provides a second fuel flow to the combustor that is between 70% and 99.9% less than the first fuel flow” which is not supported by the disclosure as filed. Applicant states the recitation is supported by claim 5 which has been cancelled, paras. 0008-0010, 0047-0051 and 0131-0133 of the instant specification as filed, and in Figs. 2-5 and 13 of the drawings as filed.  
However, claim 5 and paras. 0008-0010 and 0131-0133 recite a fuel control valve but all are silent along with the rest of the specification is silent regarding the claimed configurations of the fuel control valve corresponding to the modes and fuel flows as recited above. Specification paras. 0047-0051 are silent regarding a fuel control valve. Notably, specification para. 0051 discusses fuel flow to a standby engine may be maintained between 70% and 99.5% less than fuel flow provided to an active engine, such that the fuel flows described are for two engines, a stand-by engine and an active engine, not a fuel control valve providing two different fuel flows to the combustor of one aircraft engine as claimed in claim 1 as recited above. 
Figs. 2-5 do not show a fuel control valve, while Fig. 13 does show a fuel control valve 304 but does not show different configurations of the fuel control valve for active and standby modes as claimed in claim 1 as recited above.
Therefore, claim 1 introduces new matter and accordingly is rejected under 112(a).
Independent claim 8 recites “a controller in communication with the fuel delivery system, the controller operable to switch, in flight, the aircraft gas turbine engine from an active mode to a standby mode, wherein in the active mode the aircraft gas turbine engine produces motive power to the aircraft by providing a first fuel flow to the combustor via both the first plurality of fuel nozzles and the second plurality of fuel nozzles of the fuel delivery system, and in the standby mode the aircraft gas turbine engine produces substantially no motive power to the aircraft and a second fuel flow provided to the combustor by the fuel delivery system is between 70% and 99.9% less than the first fuel flow” which is not supported by the disclosure as filed. Applicant states the recitation is supported by paras. 0047-0051 and 0131-0133 of the instant specification as filed, and in Figs. 2-5 and 13 of the drawings as filed. 
Paras. 0047-0051 describe a controller(s) 20’ which can control fuel flow rate to more than one engine of an aircraft and those paragraphs describe an asymmetric mode of operation in flight of one engine in an active mode while another engine of the same aircraft is in a standby mode with a fuel flow 70% and 99.5% less than the fuel flow to the active engine, but those paragraphs are silent regarding the active mode of one engine having a first fuel flow to the combustor and that engine being switched to standby mode and having a second fuel flow to the combustor between 70% and 99.9% less than the first fuel flow as claimed in claim 8 as recited above. 
Paras. 0131-0133 are silent regarding a controller and are silent regarding the claimed first and second fuel flows. Figs. 2-5 show a controller 20’ but do not show a fuel delivery system.  Fig. 13 shows a fuel delivery system but does not show a controller. 
Therefore, claim 8 introduces new matter and accordingly is rejected under 112(a).
Claims dependent upon the rejected claims above are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 11, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 recites “a cross-flow conduit fluidly connecting the first fuel manifold to the second fuel manifold at a location downstream of the valve and upstream of the fuel nozzle of the second set of fuel nozzles” in lines 18-20 which is confusing because “the valve” is in the fuel nozzle of the second set of fuel nozzles per line 7 so a cross-flow conduit cannot be fluidly connected both downstream of the valve and upstream of the fuel nozzle of the second set of fuel nozzles. Therefore, it is unclear whether claim 1 is claiming a cross-flow conduit which is fluidly connected within the fuel nozzle of the second set of fuel nozzles or is claiming a cross-flow conduit which is fluidly connected to the second fuel manifold upstream of the fuel nozzle of the second set of fuel nozzles, which renders claim 1 as indefinite. 
Claim 7 recites the limitation “the trickle flow of fuel” in line 3 but this is confusing as “a trickle flow of fuel” in claim 1, from which claim 7 indirectly depends, fluidly connects, i.e. flows from, the first fuel manifold to the second fuel manifold via the cross-flow conduit in the fuel nozzle of the second set of fuel nozzles. The trickle flow of fuel supplied by the fuel control valve from the first fuel manifold to the second fuel manifold would have to be a different trickle flow of fuel since this trickle flow supplied by the fuel control valve would already be in the second fuel manifold by the time this trickle flow reaches the fuel nozzle of the second set of fuel nozzles, it would not be in the first fuel manifold to then flow in a trickle flow via the cross-flow conduit to fluidly connect with the second fuel manifold. Therefore, claim 7 is indefinite.
Independent claim 8 recites in lines 9-10 “the second plurality of fuel nozzles each having a valve therein,” in line 18 “the valve in each of the second plurality of fuel nozzles” and in lines 20-23 “a trickle flow of fuel is provided to the second plurality of fuel nozzles from the first fuel manifold via a cross-flow conduit fluidly connecting the first fuel manifold to the second fuel manifold at a location downstream of the valve and upstream of the second plurality of fuel nozzles” which result in claim 8 being unclear in the following two ways:
1) which valve of “the valve in each of the second plurality of fuel nozzles” is “the valve” for determining “a location downstream of the valve” for “a cross-flow conduit fluidly connecting the first fuel manifold to the second fuel manifold” which renders claim 8 as indefinite, and 
2) the location of where a cross-flow conduit is fluidly connected is confusing since each valve is within each of the second plurality of fuel nozzles so a cross-flow conduit cannot be fluidly connected both downstream of one of the valves and upstream of the second plurality of fuel nozzles. Therefore, it is unclear whether claim 8 is claiming a cross-flow conduit which is fluidly connected within a fuel nozzle of the second plurality of fuel nozzles or is claiming a cross-flow conduit which is fluidly connected to the second fuel manifold upstream of the second plurality of fuel nozzles, which renders claim 8 as indefinite. 
Independent claim 8 is also unclear as to whether “and a trickle flow of fuel…” in lines 20-23 is or is not included in “when the aircraft gas turbine engine is operated in the standby mode” of lines 19-20, which renders claim 8 as indefinite.
Claim 9 recites the limitation "the fuel nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim which renders claim 9 indefinite.
Therefore, claims 1 and 7-9 are rejected as being indefinite, and claims dependent upon the rejected claims are also rejected as being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 6-7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. 20160161123 in view of Kim et al. 20190017707.

Regarding independent claim 1, as best understood, with reference to Fig. 8, Patel discloses a fuel delivery system for an aircraft engine (10 Fig. 1) of an aircraft (per para. 40 engine 10 may be used in an aircraft), comprising: 
a first fuel manifold (224 Fig. 8) operable to deliver fuel to a combustor (26 Figs. 1 and 2) of the aircraft engine via a first set of fuel nozzles (104 Fig. 8; para. 55; Fig. 5 shows a plurality of nozzles PP in standard fuel injectors 100A), 
a second fuel manifold (220 Fig. 8) operable to deliver fuel to a combustor (26 Figs. 1 and 2) of the aircraft engine via a second set of fuel nozzles (108 Fig. 8; para. 55; Fig. 5 shows a plurality of nozzles M in standard fuel injectors 100A), and 
a valve (214 Fig. 8; para. 58) in a fuel nozzle (108 main nozzle in fuel injector 100A shown in Fig. 8) of the second set of fuel nozzles, 
wherein the valve of the fuel nozzle of the second set of fuel nozzles is operable to block fuel flow from the second fuel manifold to the fuel nozzle in a standby mode of the aircraft engine (main valve 214 controls the amount of fuel supplied to the main fuel nozzle 108 per para. 58, and flow to main nozzles may be reduced or cut-off during start-up and lower power operation per para. 4 which are stand-by modes), and 
a trickle flow of fuel (interpreted as a fraction or portion of a flow of fuel) is provided to the second set of fuel nozzles via a cross-flow conduit (430A, 432A of annotated Fig. 8 is a cross-flow conduit of the embodiment described in the last sentence of para. 68 where 430A extends from 204 to downstream of main valve 214 instead of downstream of valve 212 of Fig. 8; 430A, 432A provides a portion of fuel flow, i.e. a trickle flow of fuel, from first manifold 224 to another nozzle of the injector 100A per para. 68: “Specifically, each standard fuel injector 100A may include a first by-pass circuit 430A (and associated by-pass valve 432A) for by-passing a portion of the fuel supplied from the standard fuel manifold 224 to another nozzle of the injector 100A,” which per the last sentence of para. 68 the another nozzle is fuel nozzle 108 of injector 100A in Fig. 8; valve 432A in 430A may be configured to be opened such that a portion of the fuel flowing through the primary fuel circuit is directed to the main fuel circuit and is subsequently delivered to the main fuel nozzle (para. 11)) fluidly connecting the first fuel manifold to the second fuel manifold (per para. 68 last sentence: circuit 430A may be used “to provide a fluid connection between the primary pilot circuit 204 and the main circuit 208 (e.g., similar to that shown in FIG. 7)”, and as seen in annotated Fig. 8, 204 is fluidly connected to the first fuel manifold 224 and 208 is fluidly connected to the second fuel manifold 220) at a location downstream of the valve (as best understood, a location of the cross-flow conduit fluidly connecting the first fuel manifold to the second fuel manifold is interpreted as downstream of the valve versus upstream of the fuel nozzle of the second set of fuel nozzles, see 112(b) above:  in annotated Fig. 8 430A fluidly connects to 208 downstream of valve 214, as one of ordinary skill in the art would understand from Fig. 7 which shows circuit 330 connecting to 208 downstream of valve 214).

    PNG
    media_image1.png
    692
    895
    media_image1.png
    Greyscale

Patel is silent regarding a multi-engine system in the aircraft, and a fuel control valve in fuel flow communication with the first fuel manifold and the second fuel manifold to distribute fuel thereto, the fuel control valve displaceable between a first configuration corresponding to an active mode of the aircraft engine and a second position corresponding to a standby mode of the aircraft engine, wherein in the first configuration the fuel control valve provides a first fuel flow to the combustor via both the first set of fuel nozzles and the second set of fuel nozzles, and in the second configuration the fuel control valve provides a second fuel flow to the combustor that is between 70% and 99.9% less than the first fuel flow.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Patel to have a multi-engine system as combining prior art elements according to known methods to yield predictable results, in this case having more than one engine in the aircraft according to known methods to yield predictable results of providing more power/thrust as required by the aircraft. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).
Kim teaches a combustion apparatus for a gas turbine engine (para. 39). Kim teaches a fuel control valve (three-way valve 680 in Fig. 2; para. 88-89) in fuel flow communication (upstream of valve 102 in Fig. 2 is a supply of fuel per para. 98) with a first fuel manifold (520 in Fig. 2; para. 86) and a second fuel manifold (540 in Fig. 2; para. 87) to distribute fuel thereto (680 distributes fuel to 520 via first fuel supply pipe 640 in Fig. 2 and per paras. 86 and 88, and 680 distributes fuel to 540 via second fuel supply pipe 660 in Fig. 2 and per paras. 87 and 88). Kim teaches valve 680 can supply fuel to any one of the first and second supply pipes leading to the first and second fuel manifolds, or may be applied to be divided by a predetermined distribution ratio per para. 89.  Therefore, the fuel control valve of Kim is capable of the intended use of the fuel control valve in claim 1 being “displaceable between a first configuration corresponding to an active mode of the aircraft engine and a second position corresponding to a standby mode of the aircraft engine, wherein in the first configuration the fuel control valve provides a first fuel flow to the combustor via both the first set of fuel nozzles and the second set of fuel nozzles, and in the second configuration the fuel control valve provides a second fuel flow to the combustor that is between 70% and 99.9% less than the first fuel flow.”  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Patel to include a fuel control valve in fuel flow communication with the first fuel manifold and the second fuel manifold to distribute fuel thereto, the fuel control valve displaceable between a first configuration corresponding to an active mode of the aircraft engine and a second position corresponding to a standby mode of the aircraft engine, wherein in the first configuration the fuel control valve provides a first fuel flow to the combustor via both the first set of fuel nozzles and the second set of fuel nozzles, and in the second configuration the fuel control valve provides a second fuel flow to the combustor that is between 70% and 99.9% less than the first fuel flow as taught by Kim as combining prior art elements (in this case combining a fuel control valve with a fuel delivery system) according to known methods to yield predictable results (controlling the flow rate of the fuel distributed to the first fuel manifold and the second fuel manifold). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)). 
In addition, having the fuel control valve is advantageous so that the flow rate of the fuel distributed to each fuel channel of the fuel nozzle may be controlled to thereby control the pressure ratio of the fuel mixed with the air, and a spray pressure of the fuel may be lowered to thereby minimize the fluctuation in the mixing ratio of fuel and air, and an unstable heat release may be reduced to thereby ultimately avoid instability in the combustion (Kim paras. 99-100).

Regarding claim 6, as best understood, Patel in view of Kim teaches all that is claimed in claim 1 discussed above and Patel further discloses a fuel tank since a fuel source in some type of container such as a fuel tank would inherently be part of a fuel supply system for an aircraft engine to supply the fuel manifolds, but Patel in view of Kim is silent as discussed so far regarding wherein the fuel control valve is operable to supply fuel from the fuel tank to both the first and second fuel manifolds, to the first fuel manifold while blocking fuel supply to the second fuel manifold, and to the second fuel manifold while blocking fuel supply to the first fuel manifold. 
However, this limitation is intended use of the fuel control valve and in the invention of Patel in view of Kim, the fuel control valve is capable of supplying fuel from the fuel tank to both the first and second fuel manifolds, to the first fuel manifold while blocking fuel supply to the second fuel manifold and to the second fuel manifold while blocking fuel supply to the first fuel manifold since as discussed above in claim 1, fuel control valve 680 can supply fuel to any one of the first and second supply pipes leading to the first and second fuel manifolds, or may be applied to be divided by a predetermined distribution ratio as taught by Kim in para. 89. This means fuel is supplied to only the first fuel manifold, only the second fuel manifold or to both the first and second fuel manifolds, such that during fuel supply to only one of the manifolds, supply to the other must be blocked.

Regarding claim 7, as best understood, Patel in view of Kim teaches all that is claimed in claim 6 discussed above but Patel in view of Kim is silent as discussed so far wherein the first fuel manifold is fluidly connected to the fuel tank via a first fuel conduit, the second fuel manifold is fluidly connected to the fuel tank via a second fuel conduit, and the fuel control valve is operable to supply a trickle flow of fuel from the first fuel conduit to the second fuel conduit.
Kim further teaches the first fuel manifold is fluidly connected to the fuel tank (a supply of fuel, i.e. a fuel tank, is upstream of valve 102 in Fig. 2 per para. 98) via a first fuel conduit (first fuel supply pipe 640 fluidly connects valve 680 to first fuel manifold 520 in Fig. 2; para. 88), the second fuel manifold is fluidly connected to the fuel tank via a second fuel conduit (second fuel supply pipe 660 fluidly connects valve 680 to the second fuel manifold 540 in Fig. 2; para. 88), and the fuel control valve is operable to supply the trickle flow of fuel (as best understood the trickle flow of fuel is interpreted as another trickle flow of fuel different from a trickle flow of fuel in claim 1; see 112(b) above) from the first fuel conduit to the second fuel conduit (once again this is intended use and valve 680 is capable of this use since 680 is configured to divide fuel supply from the first and second fuel conduits per para. 89 which is being operable to supply another trickle flow of fuel from the first fuel conduit to the second fuel conduit).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Patel in view of Kim wherein the first fuel manifold is fluidly connected to the fuel tank via a first fuel conduit, the second fuel manifold is fluidly connected to the fuel tank via a second fuel conduit, and the fuel control valve is operable to supply a trickle flow of fuel from the first fuel conduit to the second fuel conduit as combining prior art elements (in this case adding fuel conduits) according to known methods to yield predictable results (provide a fluid connection of the fuel tank with the first fuel manifold and the second fuel manifold). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)). 
In addition, having the fuel control valve is advantageous so that the flow rate of the fuel distributed to each fuel channel of the fuel nozzle may be controlled to thereby control the pressure ratio of the fuel mixed with the air, and a spray pressure of the fuel may be lowered to thereby minimize the fluctuation in the mixing ratio of fuel and air, and an unstable heat release may be reduced to thereby ultimately avoid instability in the combustion (Kim paras. 99-100).

	Regarding claim 22, as best understood, Patel in view of Kim teaches all that is claimed in claim 1 discussed above but is silent as discussed so far wherein the trickle flow is between 0.1% and 5% of a full throttle flowrate of the second fuel manifold. However, this limitation is intended use and valve 432A of the cross-flow conduit disclosed by Patel is capable of providing the claimed flowrate.	

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Kim as applied to claim 1 above and further in view of Shoemaker et al. 5732730.
Regarding claim 2, as best understood, Patel in view of Kim teaches all that is claimed in claim 1 discussed above and Patel further discloses a fuel tank since a fuel source in some type of container such as a fuel tank would inherently be part of a fuel delivery system for an aircraft engine. 
 Patel in view of Kim is silent as discussed so far wherein the valve is a check valve, the check valve operable to allow fuel flow from the fuel tank to the fuel nozzle, and to prevent fuel flow through the fuel nozzle in a direction from the fuel nozzle toward the fuel tank.
Shoemaker teaches a valve assembly used in a fuel system for a combustion engine such as a gas turbine engine (Col 1 lines 5-10). Shoemaker teaches an improved valve construction in which the functions of a check valve and a metering valve are combined into a single multiport valve assembly (Col 1 lines 29-32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve in the invention of Patel in view of Kim to be of a combined construction of both a check valve and a metering valve able to perform both the functions of a check valve for allowing fuel flow from the fuel tank to the fuel nozzle and preventing or blocking fuel flow in the opposite direction from the fuel nozzle toward the fuel tank while also being able to meter and vary the fuel flow to the fuel nozzle depending on engine operating mode as taught by Shoemaker (Col 1 lines 9-22) to provide a more compact valve assembly requiring fewer parts and which is lighter in weight than having a separate metering valve and check valve (Col 1 lines 32-37). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Patel in view of Kim as applied to claim 1 above and further in view of Codron et al. 20140196466.
	Regarding claim 3, Patel in view of Kim teaches all that is claimed in claim 1 discussed above and Patel further discloses a fuel tank since a fuel source in some type of container such as a fuel tank would inherently be part of a fuel supply system for an aircraft engine, but Patel in view of Kim is silent regarding a check valve in the fuel nozzle, the check valve being operable to allow fuel flow from the fuel tank to the fuel nozzle, and to prevent fuel flow through the fuel nozzle in a direction from the fuel nozzle toward the fuel tank.
	Codron teaches a fuel delivery system for a gas turbine engine (para. 7). Codron teaches isolation valves 315 are check valves in secondary fuel nozzles 312a, 312b, or 312c in Fig. 3 per para. 29. Codron teaches during a second mode of operation when isolation valves are open, fuel from fuel source 230 (Fig. 3 para. 18) flows to the combustor through the secondary fuel circuit via the secondary fuel nozzles to the combustor (para. 30). When the isolation valves are closed during a primary mode of operation, fluid flow from the combustor toward the secondary fuel lines or secondary manifold, which is in the direction toward the fuel source, is prevented (para. 29). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a check valve in the fuel nozzle in the  invention of Patel in view of Kim which is operable to allow fuel flow from the fuel tank to the fuel nozzle, and to prevent fuel flow through the fuel nozzle in a direction from the fuel nozzle toward the fuel tank as taught by Codron to prevent combustion gases from traveling upstream into secondary fuel line or secondary manifold when the fuel nozzle is idle and mixing with any residual fuel in the secondary fuel line to reduce the likelihood of an undesired combustion event within the secondary fuel line or secondary manifold (Codron paras. 5, 21, 29-30).

Claims 8, 11, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable and over Kupratis 20190383218 in view of Patel.

Regarding independent claim 8 and claim 11, as best understood, Kupratis discloses
an aircraft gas turbine engine (10 Fig. 1 para. 28) of a multi-engine system (para. 27) in an aircraft (para. 27), comprising:
a combustor (18 Fig. 1 para. 29)
a fuel delivery system operable to provide fuel to the combustor (fuel is mixed with air and combusted in combustor section 18 per para. 29 such that a fuel delivery system would necessarily be included and be capable of the intended use of providing fuel to the combustor),
a controller (40 Fig. 1 paras. 32 and 33) in communication with the fuel delivery system (per para. 33 controller 40 includes one or more processors for performing various functions, such as the systems and methods of the inventive arrangements described herein, and in at least Fig. 7 a method step includes operation of the second gas turbine engine at a certain fuel rate which shows the controller communicates with the fuel delivery system of the second gas turbine engine), the controller operable to switch, in flight, the aircraft gas turbine engine (at cruise flight operation of the aircraft, the multi-engine system is controlled to operate in the asymmetric cruise mode where the first gas turbine engine is configured to increase its operation and the second gas turbine engine is configured to decrease its operation per para. 41) from an active mode (prior to entering asymmetric cruise mode the second engine is in an active mode along with the first gas turbine engine, since to be in asymmetric cruise mode the second engine decreases its operation from the prior operation mode) to a standby mode (in asymmetric cruise mode the second gas turbine engine decreases operation to a lower power rating, i.e. a standby mode), wherein in the active mode the aircraft gas turbine engine produces motive power to the aircraft by providing a first fuel flow to the combustor of the fuel delivery system (in the table shown in para. 44, the second gas turbine engine, Engine No. 2, has a fuel flow of 1320 lbm per hour when both Engine No. 1 and No. 2 are contributing to providing equal motive power to the aircraft), and in the standby mode the aircraft gas turbine engine (the second gas turbine engine) produces substantially no motive power to the aircraft (in asymmetric cruise mode Engine No. 2 decreases operation to a lower power rating to lower than idle per para. 41 and 42 which provides no motive power) and a second fuel flow (during asymmetric operation in the table shown in para. 44, the second gas turbine engine, Engine No. 2, has a fuel flow of 335 lbm per hour) provided to the combustor by the fuel delivery system is between 70% and 99.9% less than the first fuel flow (335 lbm/hr is 25% of 1320 lbm/hr such that 335 lbm/hr is therefore 75% less than 1320 lbm/hr).
Kupratis is silent regarding 
the fuel delivery system including: 
a first fuel manifold comprising a first plurality of fuel nozzles positioned to supply fuel to the combustor; 
a second fuel manifold comprising a second plurality of fuel nozzles positioned to supply fuel to the combustor, and the second plurality of fuel nozzles each having a valve therein; and 
providing the first fuel flow to the combustor via both the first plurality of fuel nozzles and the second plurality of fuel nozzles; and 
wherein the valve in each of the second plurality of fuel nozzles is operable to block fuel delivery from the second fuel manifold to the second plurality of fuel nozzles when the aircraft gas turbine engine is operated in the standby mode, and a trickle flow of fuel is provided to the second plurality of fuel nozzles from the first fuel manifold via a cross-flow conduit fluidly connecting the first fuel manifold to the second fuel manifold at a location downstream of the valve and upstream of the second plurality of fuel nozzles.
Patel teaches an aircraft gas turbine engine (10 Fig. 1) of an aircraft (per para. 40 engine 10 may be used in an aircraft) including a combustor (26 Figs. 1 and 2); and a fuel delivery system (system in Fig. 7) operable to provide fuel to the combustor. Patel teaches the fuel delivery system includes: 
a first fuel manifold (226 Fig. 7) comprising a first plurality of fuel nozzles (104 Fig. 7; para. 55; Fig. 5 shows a plurality of nozzles PP in enriched fuel injectors 100B); positioned to supply fuel to the combustor (Fig. 5; para. 54); 
a second fuel manifold (220 Fig. 7) comprising a second plurality of fuel nozzles (108 Fig. 7; para. 55; Fig. 5 shows a plurality of nozzles M in enriched fuel injectors 100B) positioned to supply fuel to the combustor (Fig. 5; para. 54), and the second plurality of fuel nozzles each having a valve (214 Fig. 7) therein; and
providing a fuel flow to the combustor via both the first plurality of fuel nozzles and the second plurality of fuel nozzles (during higher power operation fuel flow is provided via both the pilot nozzles of the first plurality of fuel nozzles and the main nozzles of the second plurality of fuel nozzles, and during lower power operation fuel flow is provided via the pilot nozzles along with a reduced flow through the main nozzles per par. 4); and 
wherein the valve in each of the second plurality of fuel nozzles is operable to block fuel delivery from the second fuel manifold to the second plurality of fuel nozzles when the aircraft gas turbine engine is operated in a standby mode (main valve 214 controls the amount of fuel supplied to the main fuel nozzle 108 per para. 58, and flow to main nozzles may be reduced or cut-off during start-up and lower power operation per para. 4 which are stand-by modes), and (as best understood the following clause is interpreted as not included when the aircraft gas turbine engine is operated in a standby mode, see 112b) a trickle flow of fuel (interpreted as a fraction or portion of a flow of fuel) is provided to the second plurality of fuel nozzles from the first fuel manifold via a cross-flow conduit (330, 332 in Fig. 7 where 330 allows a portion of the fuel flow supplied from the first fuel manifold 226 to be directed into the flow of fuel being supplied to the main fuel nozzle 108 of the second plurality of fuel nozzles and valve 332 provided in operative association with 330 is configured to control the flow of fuel supplied to the main fuel circuit 208 per paras. 64 and 65) fluidly connecting the first fuel manifold to the second fuel manifold at a location downstream of the valve (as best understood, a location of the cross-flow conduit fluidly connecting the first fuel manifold to the second fuel manifold is interpreted as downstream of the valve versus upstream of the second set of fuel nozzles, see 112(b); and the valve is interpreted as one of the valve in each of the second plurality of fuel nozzles, see 112(b): cross-flow conduit 330 fluidly connects the first fuel manifold 226 by extending from 204 to a location downstream of one of valve 214 which is fluidly connected to second fuel manifold 220 as shown in Fig. 7 and per para. 66).
As discussed above, the cross-flow conduit 330, 332 includes valve 332 which is a flow modulating device such that as recited in claim 11: the cross-flow conduit is defined at least in part by a flow modulating device (332 Fig. 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fuel delivery system in the invention of Kupratis to include a first fuel manifold comprising a first plurality of fuel nozzles positioned to supply fuel to the combustor; a second fuel manifold comprising a second plurality of fuel nozzles positioned to supply fuel to the combustor, and the second plurality of fuel nozzles each having a valve therein; and providing the first fuel flow to the combustor via both the first plurality of fuel nozzles and the second plurality of fuel nozzles; and wherein the valve in each of the second plurality of fuel nozzles is operable to block fuel delivery from the second fuel manifold to the second plurality of fuel nozzles when the aircraft gas turbine engine is operated in the standby mode, and a trickle flow of fuel is provided to the second plurality of fuel nozzles from the first fuel manifold via a cross-flow conduit fluidly connecting the first fuel manifold to the second fuel manifold at a location downstream of the valve as taught by Patel because a fuel delivery system with fuel injectors both main and pilot nozzles are typically more efficient and cleaner-burning than single nozzle fuel injectors, as the fuel flow can be more accurately directed for the particular combustor requirements (Patel para. 4) and because it is an improved fuel supply system that allows a portion of the fuel that would otherwise be supplied to a primary pilot nozzle to be diverted to another nozzle of the fuel injector so as to reduce the required pressure (and thus, the pump size) needed for fuel enrichment during a HPFC (high-power fuel cut) relight event or during any other suitable event (Patel para. 6).

Regarding claim 23, as best understood, Kupratis in view of Patel teaches all that is claimed in claim 8 discussed above but is silent as discussed so far wherein the trickle flow is between 0.1% and 5% of a full throttle flowrate of the second fuel manifold. However, this limitation is intended use and valve 332 of the cross-flow conduit taught by Patel and discussed above in claim 8 is capable of providing the claimed flowrate.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis in view of Patel as applied to claim 8 above and further in view of Shoemaker. 
Regarding claim 9, as best understood, Kupratis in view of Patel teaches all that is claimed in claim 8 discussed above and Kupratis further discloses a fuel source since a fuel source would inherently be part of a fuel delivery system of an aircraft engine.  Kupratis in view of Patel is silent as discussed so far wherein the valve is a check valve operable to block fuel flow in a direction from the fuel nozzle (as best understood as the fuel nozzle is interpreted as each of the second plurality of fuel nozzles, see 112(b)) toward the fuel source.
Shoemaker teaches a valve assembly used in a fuel system for a combustion engine such as a gas turbine engine (Col 1 lines 5-10). Shoemaker teaches an improved valve construction in which the functions of a check valve and a metering valve are combined into a single multiport valve assembly (Col 1 lines 29-32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve in the invention of Kupratis in view of Patel to be of a combined construction of both a check valve and a metering valve able to perform both the functions of a check valve for allowing fuel flow from the fuel source to each of the second plurality of fuel nozzles and preventing or blocking fuel flow in the opposite direction from each of the second plurality of fuel nozzles toward the fuel source while also being able to meter and vary the fuel flow to each of the second plurality of fuel nozzles depending on engine operating mode as taught by Shoemaker (Col 1 lines 9-22) to provide a more compact valve assembly requiring fewer parts and which is lighter in weight than having a separate metering valve and check valve (Col 1 lines 32-37). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis in view of Patel as applied to claim 8 above and further in view of Kim. 
Regarding claim 21, as best understood, Kupratis in view of Patel teaches all that is claimed in claim 8 discussed above but is silent as discussed so far wherein the fuel delivery system includes a fuel control valve in fuel flow communication with the first fuel manifold and the second fuel manifold to distribute fuel thereto, the controller in communication with the fuel control valve.
Kim teaches a combustion apparatus for a gas turbine engine (para. 39). Kim teaches a fuel control valve (three-way valve 680 in Fig. 2; para. 88-89) in fuel flow communication (upstream of valve 102 in Fig. 2 is a supply of fuel per para. 98) with a first fuel manifold (520 in Fig. 2; para. 86) and a second fuel manifold (540 in Fig. 2; para. 87) to distribute fuel thereto, a controller (800 Fig. 2) in communication with the fuel control valve (controller 800 is connected to the three-way valve 680 to control the three-way valve, thereby controlling the flow rate of the fuel distributed to the first fuel supply pipe 640 and the second fuel supply pipe 660 per para. 91).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kupratis in view of Patel to have the fuel delivery system include a fuel control valve in fuel flow communication with the first fuel manifold and the second fuel manifold to distribute fuel thereto, the controller in communication with the fuel control valve as taught by Kim so that the flow rate of the fuel distributed to each fuel channel of the fuel nozzles may be controlled to thereby control the pressure ratio of the fuel mixed with the air, and a spray pressure of the fuel may be lowered to thereby minimize the fluctuation in the mixing ratio of fuel and air, and an unstable heat release may be reduced to thereby ultimately avoid instability in the combustion (Kim paras. 99-100).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new grounds of rejection which are necessitated by the amendment rely on new combinations of prior art references. 
As can be seen in the above 103 rejection of claim 1, prior art of record Patel in view of Kim does read on the currently amended claim 1.
Also in the above 103 rejections, currently amended claim 8 has been rejected using newly cited prior art Kupratis in view of Patel.
Applicant is invited to contact Examiner for an interview to discuss the 112 rejections in order to expedite prosecution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741